Exhibit 10.38

RiskMetrics Group, Inc.

2007 Omnibus Incentive Compensation Plan

(Amended December 13, 2012)

ARTICLE I

General

 

1.1 Purpose

The RiskMetrics Group, Inc. 2007 Omnibus Incentive Compensation Plan (the
“Plan”) is designed to provide certain key persons, on whose initiative and
efforts the successful conduct of the business of RiskMetrics Group, Inc. (the
“Company”) depends, and who are responsible for the management, growth and
protection of the business of the Company, with incentives to: (a) enter into
and remain in the service of the Company, a Company subsidiary or a Company
joint venture, (b) acquire a proprietary interest in the success of the Company,
(c) maximize their performance and (d) enhance the long-term performance of the
Company (whether directly or indirectly through enhancing the long-term
performance of a Company subsidiary or a Company joint venture).

 

1.2 Administration

(a) Administration by Committee; Constitution of Committee. The Plan shall be
administered by the Compensation Committee of the Board of Directors of the
Company (the “Board”) or such other committee or subcommittee as the Board may
designate or as shall be formed by the abstention or recusal of a non-Qualified
Member (as defined below) of such committee (the “Committee”). The members of
the Committee shall be appointed by, and serve at the pleasure of, the Board.
While it is intended that at all times that the Committee acts in connection
with the Plan, the Committee shall consist solely of Qualified Members, the
number of whom shall not be less than two, the fact that the Committee is not so
comprised will not invalidate any grant hereunder that otherwise satisfies the
terms of the Plan. A “Qualified Member” is both a “non-employee director” within
the meaning of Rule 16b-3 (“Rule 16b-3”) promulgated under the Securities
Exchange Act of 1934 (the “1934 Act”) and an “outside director” within the
meaning of section 162(m) of the Internal Revenue Code of 1986, as amended (the
“Code”). If the Committee does not exist, or for any other reason determined by
the Board, the Board may take any action under the Plan that would otherwise be
the responsibility of the Committee.

(b) Committee’s Authority. The Committee shall have the authority to
(i) exercise all of the powers granted to it under the Plan, (ii) construe,
interpret and implement the Plan and any award certificates issued under the
Plan, (iii) prescribe, amend and rescind rules and regulations relating to the
Plan, including rules governing its own operations, (iv) make all determinations
necessary or advisable in administering the Plan, (v) correct any defect, supply
any omission and reconcile any inconsistency in the Plan, and (vi) amend the
Plan to reflect changes in applicable law.

(c) Committee Action; Delegation. Actions of the Committee shall be taken by the
vote of a majority of its members. Except as otherwise required by applicable
law, any action may be taken by a written instrument signed by a majority of the
Committee members, and action so taken shall be fully as effective as if it had
been taken by a vote at a meeting. Notwithstanding the foregoing or any other
provision of the Plan, the Committee (or the Board acting instead of the
Committee), may delegate to one or more officers of the Company the authority to
designate the individuals (other than such officer(s)), among those eligible to
receive awards pursuant to the terms of the Plan, who will receive rights or
options under the Plan and the size of each such grant, to the fullest extent
permitted by Section 157 of the Delaware General Corporation Law (or any
successor provision thereto), provided that the Committee shall itself grant
awards to those individuals who could reasonably be considered to

 

A-1



--------------------------------------------------------------------------------

be subject to the insider trading provisions of section 16 of the 1934 Act or
whose awards could reasonably be expected to be subject to the deduction
limitations of section 162(m) of the Code.

(d) Determinations Final. The determination of the Committee on all matters
relating to the Plan or any award under the Plan shall be final, binding and
conclusive.

(e) Limit on Committee Members’ Liability. No member of the Committee shall be
liable for any action or determination made in good faith with respect to the
Plan or any award thereunder.

 

1.3 Persons Eligible for Awards

The persons eligible to receive awards under the Plan are those officers,
directors (whether or not they are employed by the Company), and executive,
managerial, professional or administrative employees of, and consultants to, the
Company, its subsidiaries and its joint ventures (collectively, “key persons”)
as the Committee in its sole discretion shall select.

 

1.4 Types of Awards Under Plan

Awards may be made under the Plan in the form of (a) incentive stock options,
(b) non-qualified stock options, (c) stock appreciation rights, (d) restricted
stock, (e) restricted stock units, (f) unrestricted stock, and (g) performance
shares, all as more fully set forth in Article II. The term “award” means any of
the foregoing. No incentive stock option may be granted to a person who is not
an employee of the Company or one of its subsidiary corporations on the date of
grant.

 

1.5 Shares Available for Awards; Adjustments to Awards

(a) Aggregate Number Available; Certificate Legends. Subject to adjustment as
provided under subparagraph (d)(i) below, the total number of shares of common
stock of the Company (“Common Stock”) with respect to which awards may be
granted pursuant to the Plan shall not exceed the sum of 10,000,000 shares.
Shares issued pursuant to the Plan may be authorized but unissued Common Stock,
authorized and issued Common Stock held in the Company’s treasury or Common
Stock acquired by the Company for the purposes of the Plan. The Committee may
direct that any stock certificate evidencing shares issued pursuant to the Plan
shall bear a legend setting forth such restrictions on transferability as may
apply to such shares.

(b) Individual Limits. Except as provided in this paragraph (b), no provision of
this Plan shall be deemed to limit the number or value of shares otherwise
available for awards under the Plan with respect to which the Committee may make
awards to any one eligible person. Subject to adjustment as provided in
subparagraph (d)(i) below, the total number of shares of Common Stock with
respect to which awards may be granted to any one employee of the Company or a
subsidiary during any one calendar year shall not exceed 1,875,000 shares. Stock
options and stock appreciation rights granted and subsequently canceled or
deemed to be canceled in a calendar year shall count against this limit even
after their cancellation.

(c) Certain Shares to Become Available Again. The following shares of Common
Stock shall again become available for awards under the Plan: (i) any shares
that are subject to an award under the Plan and that remain unissued upon the
cancellation or termination of such award for any reason whatsoever, and
(ii) any shares of restricted stock forfeited pursuant to the terms of the Plan
or the award, provided that any dividends paid on such shares are also
forfeited.

(d) Adjustments to Available Shares and Existing Awards Upon Changes in Common
Stock or Certain Other Events. Upon certain changes in Common Stock or other
corporate events, the number

 

A-2



--------------------------------------------------------------------------------

of shares of Common Stock available for issuance with respect to awards that may
be granted under the Plan, and that are the subject of existing awards, shall be
adjusted or shall be adjustable, as follows:

(i) Shares Available for Grants. In the event of any change in the number of
shares of Common Stock outstanding by reason of any stock dividend or split,
reverse stock split, recapitalization, merger, consolidation, combination or
exchange of shares or similar corporate change, the maximum number of shares of
Common Stock with respect to which the Committee may grant awards under
paragraph (a) above, and the individual annual limit described in paragraph
(b) above, shall be appropriately adjusted by the Committee. In the event of any
change in the number of shares of Common Stock outstanding by reason of any
other event or transaction, the Committee may, but need not, make such
adjustments in the maximum number and class of shares of Common Stock with
respect to which the Committee may grant awards under paragraph (a) above and
the annual individual limit described in paragraph (b) above, in each case as
the Committee may deem appropriate.

(ii) Outstanding Restricted Stock, Restricted Stock Units and Performance
Shares. Unless the Committee in its absolute discretion otherwise determines,
any securities or other property (including dividends paid in cash) received by
a grantee with respect to a share of restricted stock, which has not yet vested,
as a result of any dividend, stock split, reverse stock split, recapitalization,
merger, consolidation, combination, exchange of shares or otherwise, will not
vest until such share of restricted stock vests, and shall be promptly deposited
with the Company.

The Committee shall appropriately adjust outstanding grants of restricted stock
units or performance shares payable in shares of Common Stock to reflect any
dividend, stock split, reverse stock split, recapitalization, merger,
consolidation, combination, exchange of shares or similar corporate change in
order to prevent the enlargement or dilution of rights of grantees.

(iii) Outstanding Options and Stock Appreciation Rights—Increase or Decrease in
Issued Shares Without Consideration. Subject to any required action by the
stockholders of the Company, in the event of any increase or decrease in the
number of issued shares of Common Stock resulting from a subdivision or
consolidation of shares of Common Stock or the payment of a stock dividend (but
only on the shares of Common Stock), or any other increase or decrease in the
number of such shares effected without receipt of consideration by the Company,
the Committee shall proportionally adjust the number of shares of Common Stock
subject to each outstanding option and stock appreciation right and the exercise
price-per-share of Common Stock of each such option and stock appreciation right
to the extent necessary to prevent the enlargement or dilution of rights with
respect to such options and stock appreciation rights.

(iv) Outstanding Options and Stock Appreciation Rights—Certain Mergers. Subject
to any required action by the stockholders of the Company, in the event that the
Company shall be the surviving corporation in any merger or consolidation
(except a merger or consolidation as a result of which the holders of shares of
Common Stock receive securities of another corporation), each option and stock
appreciation right outstanding on the date of such merger or consolidation shall
pertain to and apply to the securities which a holder of the number of shares of
Common Stock subject to such option or stock appreciation right would have
received in such merger or consolidation.

(v) Outstanding Options and Stock Appreciation Rights—Certain Other
Transactions. In the event of (1) a dissolution or liquidation of the Company,
(2) a sale of all or substantially all of the Company’s assets, (3) a merger or
consolidation involving the Company in which the Company is not the surviving
corporation or (4) a merger or consolidation involving the Company in which the
Company is the surviving corporation but the holders of shares of Common Stock
receive

 

A-3



--------------------------------------------------------------------------------

securities of another corporation and/or other property, including cash, the
Committee shall, in its absolute discretion, either:

(A) cancel, effective immediately prior to the occurrence of such event, each
option and stock appreciation right outstanding immediately prior to such event
(whether or not then exercisable), and, in full consideration of such
cancellation, pay to the grantee to whom such option or stock appreciation right
was granted an amount in cash, for each share of Common Stock subject to such
option or stock appreciation right, respectively, equal to the excess of (x) the
value, as determined by the Committee in its absolute discretion, of the
property (including cash) received by the holder of a share of Common Stock as a
result of such event over (y) the exercise price of such option or stock
appreciation right; or

(B) provide for the exchange of each option and stock appreciation right
outstanding immediately prior to such event (whether or not then exercisable)
for an option on or stock appreciation right with respect to, as appropriate,
some or all of the property which a holder of the number of shares of Common
Stock subject to such option or stock appreciation right would have received
and, incident thereto, make an equitable adjustment as determined by the
Committee in its absolute discretion in the exercise price of the option or
stock appreciation right, or the number of shares or amount of property subject
to the option or stock appreciation right or, if appropriate, provide for a cash
payment to the grantee to whom such option or stock appreciation right was
granted in partial consideration for the exchange of the option or stock
appreciation right.

(vi) Outstanding Options and Stock Appreciation Rights—Other Changes. In the
event of any change in the capitalization of the Company or a corporate change
other than those specifically referred to in subparagraphs (iii), (iv) or
(v) above, the Committee may, in its absolute discretion, make such adjustments
in the number and class of shares subject to options and stock appreciation
rights outstanding on the date on which such change occurs and in the per-share
exercise price of each such option and stock appreciation right as the Committee
may consider appropriate to prevent dilution or enlargement of rights. In
addition, if and to the extent the Committee determines it is appropriate, the
Committee may elect to cancel each option and stock appreciation right
outstanding immediately prior to such event (whether or not then exercisable),
and, in full consideration of such cancellation, pay to the grantee to whom such
option or stock appreciation right was granted an amount in cash, for each share
of Common Stock subject to such option or stock appreciation right,
respectively, equal to the excess of (x) the Fair Market Value of Common Stock
on the date of such cancellation over (y) the exercise price of such option or
stock appreciation right.

(vii) No Other Rights. Except as expressly provided in the Plan, no grantee
shall have any rights by reason of any subdivision or consolidation of shares of
stock of any class, the payment of any dividend, any increase or decrease in the
number of shares of stock of any class or any dissolution, liquidation, merger
or consolidation of the Company or any other corporation. Except as expressly
provided in the Plan, no issuance by the Company of shares of stock of any
class, or securities convertible into shares of stock of any class, shall
affect, and no adjustment by reason thereof shall be made with respect to, the
number of shares of Common Stock subject to an award or the exercise price of
any option or stock appreciation right.

 

1.6 Definitions of Certain Terms

(a) The “Fair Market Value” of a share of Common Stock on any day shall be the
closing price on the New York Stock Exchange, American Stock Exchange or Nasdaq
(whichever is applicable) as reported for such day in The Wall Street Journal
or, if no such price is reported for such day, the average of the high bid and
low asked price of Common Stock as reported for such day. If no quotation is
made for the applicable day, the Fair Market Value of a share of Common Stock on
such

 

A-4



--------------------------------------------------------------------------------

day shall be determined in the manner set forth in the preceding sentence using
quotations for the next preceding day for which there were quotations, provided
that such quotations shall have been made within the ten (10) business days
preceding the applicable day. Notwithstanding the foregoing, if shares of Common
Stock are not listed on the New York Stock Exchange, American Stock Exchange or
Nasdaq, or if otherwise deemed necessary or appropriate by the Committee, the
Fair Market Value of a share of Common Stock on any day shall be determined by
the Committee. In no event shall the Fair Market Value of any share of Common
Stock be less than its par value.

(b) The term “incentive stock option” means an option that is intended to
qualify for special federal income tax treatment pursuant to sections 421 and
422 of the Code as now constituted or subsequently amended, or pursuant to a
successor provision of the Code, and which is so designated in the applicable
award certificate. Any option that is not specifically designated as an
incentive stock option shall under no circumstances be considered an incentive
stock option. Any option that is not an incentive stock option is referred to
herein as a “non-qualified stock option.”

(c) A grantee shall be deemed to have a “termination of employment” upon (i) the
date the grantee ceases to be employed by, or to provide consulting services
for, the Company, any Company subsidiary or Company joint venture, or any
corporation (or any of its subsidiaries) which assumes the grantee’s award in a
transaction to which section 424(a) of the Code applies; or (ii) the date the
grantee ceases to be a Board member, provided, however, that in the case of a
grantee (x) who is, at the time of reference, both an employee or consultant and
a Board member, or (y) who ceases to be engaged as an employee, consultant or
Board member and immediately is engaged in another of such relationships with
the Company, any Company subsidiary or Company joint venture, the grantee shall
be deemed to have a “termination of employment” upon the later of the dates
determined pursuant to clauses (i) and (ii) above. For purposes of clause
(i) above, a grantee who continues his or her employment or consulting
relationship with: (A) a Company subsidiary subsequent to its sale by the
Company, or (B) a Company joint venture subsequent to the Company’s sale of its
interests in such joint venture, shall have a termination of employment upon the
date of such sale. The Committee may in its discretion determine whether any
leave of absence constitutes a termination of employment for purposes of the
Plan and the impact, if any, of any such leave of absence on awards theretofore
made under the Plan.

(d) In relation to the Company, the terms “parent corporation” and “subsidiary
corporation” shall be defined in accordance with sections 424(e) and (f) of the
Code, respectively.

(e) The term “employment” shall be deemed to mean an employee’s employment with,
or a consultant’s provision of services to, the Company, any Company subsidiary
or any Company joint venture and each Board member’s service as a Board member.

(f) In connection with a termination of employment by reason of a dismissal for
“cause”:

(i) The term “cause” shall mean:

(A) to the extent that there is an employment, severance or other agreement
governing the relationship between the grantee and the Company, a Company
subsidiary or a Company joint venture, which agreement contains a definition of
“cause,” cause shall consist of those acts or omissions that would constitute
“cause” under such agreement; and

(B) to the extent that there is no such agreement as provided or in subsection
(f)(i)(A) above, the grantee’s termination of employment by the Company or an
affiliate on account of any one or more of the following:

 

  (1)

grantee’s willful and intentional repeated failure or refusal, continuing after
notice that specifically identifies the breach(es) complained of, to perform
substantially his or her material duties, responsibilities and obligations
(other than a failure resulting from grantee’s incapacity due to physical or
mental

 

A-5



--------------------------------------------------------------------------------

  illness or other reasons beyond the control of grantee), and which failure or
refusal results in demonstrable direct and material injury to the Company;

 

  (2) any willful and intentional act or failure to act involving fraud,
misrepresentation, theft, embezzlement, dishonesty or moral turpitude
(collectively, “Fraud”) which results in demonstrable direct and material injury
to the Company; and

 

  (3) any unauthorized use or disclosure by the grantee of confidential
information or trade secrets of the Company (or any affiliated entity);

 

  (4) any intentional wrongdoing by such person whether by omission or
commission, which materially adversely affects the business or affairs of the
Company (or any affiliated entity); and

 

  (5) conviction of (or a plea of nolo contendere to) an offense which is a
felony in the jurisdiction involved or which is a misdemeanor in the
jurisdiction involved but which involves Fraud.

(ii) For purposes of determining whether cause exists:

(A) to the extent that there is an employment, severance or other agreement
governing the relationship between the grantee and the Company, a Company
subsidiary or a Company joint venture, which agreement contains a definition of
“cause” and provides a procedure for the determination of whether cause exists,
the determination of whether a grantee’s employment is (or is deemed to have
been) terminated for cause for purposes of the Plan or any award hereunder shall
be made in accordance with such agreement; and

(B) to the extent that there is no such agreement as provided for in subsection
(f)(ii)(A) above:

 

  (1) the determination of whether a grantee’s employment is (or is deemed to
have been) terminated for cause for purposes of the Plan or any award hereunder
shall be made by the Committee in its discretion;

 

  (2) any rights the Company may have hereunder in respect of the events giving
rise to cause shall be in addition to the rights the Company may have under any
other agreement with a grantee or at law or in equity;

 

  (3) if, subsequent to a grantee’s voluntary termination of employment or
involuntary termination of employment without cause, it is discovered that the
grantee’s employment could have been terminated for cause, the Committee may
deem such grantee’s employment to have been terminated for cause; and

 

  (4) a grantee’s termination of employment for cause shall be effective as of
the date of the occurrence of the event giving rise to cause, regardless of when
the determination of cause is made.

ARTICLE II

Awards Under the Plan

 

2.1 Certificates Evidencing Awards

Each award granted under the Plan shall be evidenced by a written certificate
(“award certificate”) which shall contain such provisions as the Committee may
in its sole discretion deem necessary or desirable. By accepting an award
pursuant to the Plan, a grantee thereby agrees that the award shall be subject
to all of the terms and provisions of the Plan and the applicable award
certificate.

 

A-6



--------------------------------------------------------------------------------

2.2 Terms of Stock Options and Stock Appreciation Right Awards

(a) Stock Option Grants. The Committee may grant incentive stock options and
non-qualified stock options (collectively, “options”) to purchase shares of
Common Stock from the Company, to such key persons, and in such amounts and
subject to such vesting and forfeiture provisions and other terms and
conditions, as the Committee shall determine in its sole discretion, subject to
the provisions of the Plan.

(b) Stock Appreciation Right Grants; Types of Stock Appreciation Rights. The
Committee may grant stock appreciation rights to such key persons, and in such
amounts and subject to such vesting and forfeiture provisions and other terms
and conditions, as the Committee shall determine in its sole discretion, subject
to the provisions of the Plan. The terms of a stock appreciation right may
provide that it shall be automatically exercised for a cash payment upon the
happening of a specified event that is outside the control of the grantee and
that it shall not be otherwise exercisable. Stock appreciation rights may be
granted in connection with all or any part of, or independently of, any option
granted under the Plan. A stock appreciation right granted in connection with a
non-qualified stock option may be granted at or after the time of grant of such
option. A stock appreciation right granted in connection with an incentive stock
option may be granted only at the time of grant of such option.

(c) Nature of Stock Appreciation Rights. The grantee of a stock appreciation
right shall have the right, subject to the terms of the Plan and the applicable
award certificate, to receive from the Company an amount equal to (i) the excess
of the Fair Market Value of a share of Common Stock on the date of exercise of
the stock appreciation right over the Fair Market Value of a share of Common
Stock on the date of grant (or over the option exercise price if the stock
appreciation right is granted in connection with an option), multiplied by
(ii) the number of shares with respect to which the stock appreciation right is
exercised. Payment upon exercise of a stock appreciation right shall be in cash
or in shares of Common Stock (valued at their Fair Market Value on the date of
exercise of the stock appreciation right) or both, all as the Committee shall
determine in its sole discretion. Upon the exercise of a stock appreciation
right granted in connection with an option, the number of shares subject to the
option shall be reduced by the number of shares with respect to which the stock
appreciation right is exercised. Upon the exercise of an option in connection
with which a stock appreciation right has been granted, the number of shares
subject to the stock appreciation right shall be reduced by the number of shares
with respect to which the option is exercised.

(d) Option Exercise Price. Each award certificate with respect to an option
shall set forth the amount (the “option exercise price”) payable by the grantee
to the Company upon exercise of the option evidenced thereby. The option
exercise price per share shall be determined by the Committee in its sole
discretion; provided, however, that the option exercise price shall be at least
100% of the Fair Market Value of a share of Common Stock on the date the option
is granted, and provided further that in no event shall the option exercise
price be less than the par value of a share of Common Stock.

(e) Exercise Period. Each award certificate with respect to an option or stock
appreciation right shall set forth the periods during which the award evidenced
thereby shall be exercisable, whether in whole or in part. Such periods shall be
determined by the Committee in its sole discretion, subject to the following:

(i) Ten-Year Limit. No stock option (or a stock appreciation right granted in
connection with an incentive stock option) shall be exercisable more than 10
years after the date of grant.

(ii) Beginning of Exercise Period.

(A) General. Unless the applicable award certificate otherwise provides, an
option or stock appreciation right shall become exercisable with respect to a
number of whole shares as close as possible to 25% of the shares subject to such
option or stock appreciation right on each of the first four anniversaries of
the date of grant.

 

A-7



--------------------------------------------------------------------------------

(B) Early Exercise. The Committee may provide that all or part of a stock option
be exercisable for shares of Common Stock subject to restrictions comparable to
those set forth in Section 2.6(d) hereof and subject to a repurchase option in
favor of the Company. Such restrictions and repurchase option shall lapse at
such times as the Committee shall specify in the award certificate.

(iii) End of Exercise Period. Unless the applicable award certificate otherwise
provides, once an installment becomes exercisable, it shall remain exercisable
until the earlier of (A) the tenth anniversary of the date of grant of the award
or (B) the expiration, cancellation or termination of the award.

(iv) Timing and Extent of Exercise. Unless the applicable award certificate
otherwise provides, (A) an option or stock appreciation right may be exercised
from time to time as to all or part of the shares as to which such award is then
exercisable and (B) a stock appreciation right granted in connection with an
option may be exercised at any time when, and to the same extent that, the
related option may be exercised.

(v) Termination of Employment—Generally. Except as otherwise provided below, a
grantee who incurs a termination of employment may exercise any outstanding
option or stock appreciation right on the following terms and conditions:
(A) exercise may be made only to the extent that the grantee was entitled to
exercise the award on the termination of employment date; and (B) exercise must
occur within three months after termination of employment but in no event after
the original expiration date of the award.

(vi) Dismissal for Cause. If a grantee incurs a termination of employment as the
result of a dismissal for cause, all options and stock appreciation rights not
theretofore exercised shall terminate upon the commencement of business on the
date of the grantee’s termination of employment.

(vii) Disability. If a grantee incurs a termination of employment by reason of a
disability (as defined below), then any outstanding option or stock appreciation
right shall be exercisable on the following terms and conditions: (A) exercise
may be made only to the extent that the grantee was entitled to exercise the
award on the termination of employment date; and (B) exercise must occur by the
earlier of (I) the first anniversary of the grantee’s termination of employment,
or (II) the original expiration date of the award. For this purpose “disability”
shall mean any physical or mental condition that would qualify a grantee for a
disability benefit under the long-term disability plan maintained by the Company
or, if there is no such plan, the inability of a grantee to perform all or a
substantial part of his or her material duties, as a result of mental or
physical defect or illness for a period of 90 consecutive days or 120
non-consecutive days during any 12 month period. The existence of a disability
shall be determined by the Committee in its absolute discretion.

(viii) Death.

(A) Termination of Employment as a Result of Grantee’s Death. If a grantee
incurs a termination of employment as the result of death, then any outstanding
option or stock appreciation right shall be exercisable on the following terms
and conditions: (I) exercise may be made only to the extent that the grantee was
entitled to exercise the award on the date of death; and (II) exercise must
occur by the earlier of (1) the first anniversary of the grantee’s termination
of employment, or (2) the original expiration date of the award.

(B) Death Subsequent to a Termination of Employment. If a grantee dies
subsequent to incurring a termination of employment but prior to the expiration
of the exercise period with respect to a stock option or a stock appreciation
right, then the award shall remain exercisable

 

A-8



--------------------------------------------------------------------------------

until the earlier to occur of (I) the first anniversary of the grantee’s date of
death or (II) the original expiration date of the award.

(C) Restrictions on Exercise Following Death. Any such exercise of an award
following a grantee’s death shall be made only by the grantee’s executor or
administrator or other duly appointed representative reasonably acceptable to
the Committee, unless the grantee’s will specifically disposes of such award, in
which case such exercise shall be made only by the recipient of such specific
disposition. If a grantee’s personal representative or the recipient of a
specific disposition under the grantee’s will shall be entitled to exercise any
award pursuant to the preceding sentence, such representative or recipient shall
be bound by all the terms and conditions of the Plan and the applicable award
certificate which would have applied to the grantee.

(ix) Special Rules for Incentive Stock Options. No option that remains
exercisable for more than three months following a grantee’s termination of
employment for any reason other than death (including death within three months
after the termination of employment or within one year after a termination due
to disability) or disability, or for more than one year following a grantee’s
termination of employment as the result of disability, may be treated as an
incentive stock option.

(x) Detrimental Activity. In the event that the Committee determines that a
grantee has engaged in any Detrimental Activity (as defined in Section 3.3)
after his or her termination of employment, any outstanding stock options shall
terminate as of the date such Detrimental Activity occurred.

(xi) Committee Discretion. The Committee, in the applicable award certificate,
may waive or modify the application of one or more of the provisions of
subparagraphs (v) through (viii) of this Section 2.2(e).

(f) Incentive Stock Options: $100,000 Limitation. To the extent that the
aggregate Fair Market Value (determined as of the time the option is granted) of
the stock with respect to which incentive stock options are first exercisable by
any employee during any calendar year shall exceed $100,000, or such higher
amount as may be permitted from time to time under section 422 of the Code, such
options shall be treated as non-qualified stock options.

(g) Incentive Stock Options: 10% Owners. Notwithstanding the foregoing
provisions of this Section 2.2, an incentive stock option may not be granted
under the Plan to an individual who, at the time the option is granted, owns
stock possessing more than 10% of the total combined voting power of all classes
of stock of his or her employer or of its parent or subsidiary (as such
ownership may be determined for purposes of section 422(b)(6) of the Code)
unless (i) at the time such incentive stock option is granted the option
exercise price is at least 110% of the Fair Market Value of the shares subject
thereto and (ii) the incentive stock option by its terms is not exercisable
after the expiration of 5 years from the date it is granted.

 

2.3 Exercise of Options and Stock Appreciation Rights

Subject to the other provisions of this Article II, each option or stock
appreciation right granted under the Plan shall be exercisable as follows:

(a) Notice of Exercise. An option or stock appreciation right shall be exercised
by the filing of a written notice with the Company or the Company’s designated
exchange agent (the “exchange agent”), on such form and in such manner as the
Committee shall in its sole discretion prescribe.

(b) Payment of Exercise Price. Any written notice of exercise of an option shall
be accompanied by payment for the shares being purchased. Such payment shall be
made: (i) by certified or official bank check (or the equivalent thereof
acceptable to the Company or its exchange agent) for the full

 

A-9



--------------------------------------------------------------------------------

option exercise price; or (ii) with the consent of the Committee, by delivery of
shares of Common Stock owned by the grantee (whether acquired by option exercise
or otherwise, provided that if such shares were acquired pursuant to the
exercise of a stock option, they were acquired at least six months prior to the
option exercise date or such other period as the Committee may from time to time
determine) having a Fair Market Value (determined as of the exercise date) equal
to all or part of the option exercise price and a certified or official bank
check (or the equivalent thereof acceptable to the Company or its exchange
agent) for any remaining portion of the full option exercise price; (iii) by
means of a brokered cashless exercise; or (iv) at the discretion of the
Committee and to the extent permitted by law, by such other provision,
consistent with the terms of the Plan, as the Committee may from time to time
prescribe.

(c) Delivery of Certificates Upon Exercise. Promptly after receiving payment of
the full option exercise price, or after receiving notice of the exercise of a
stock appreciation right, the Company or its exchange agent shall deliver to the
grantee or to such other person as may then have the right to exercise the
award, certificate or certificates for the shares of Common Stock for which the
award has been exercised. If the method of payment employed upon option exercise
so requires, and if applicable law permits, a grantee may direct the Company, or
its exchange agent, as the case may be, to deliver the stock certificate(s) to
the grantee’s stockbroker.

(d) No Stockholder Rights. No grantee of an option or stock appreciation right
(or other person having the right to exercise such award) shall have any of the
rights of a stockholder of the Company with respect to shares subject to such
award until the issuance of a stock certificate to such person for such shares.
Except as otherwise provided in Section 1.5(d), no adjustment shall be made for
dividends, distributions or other rights (whether ordinary or extraordinary, and
whether in cash, securities or other property) for which the record date is
prior to the date such stock certificate is issued.

 

2.4 Compensation in Lieu of Exercise of an Option

Upon written application of the grantee of an option, the Committee in its sole
discretion may determine to substitute, for the exercise of such option,
compensation to the grantee not in excess of the difference between the option
exercise price and the Fair Market Value of the shares covered by such written
application on the date of such application. Such compensation shall be in
shares of Common Stock, and the payment thereof may be subject to conditions,
all as the Committee shall determine in its sole discretion. In the event
compensation is substituted pursuant to this Section 2.4 for the exercise, in
whole or in part, of an option, the number of shares subject to the option shall
be reduced by the number of shares for which such compensation is substituted.

 

2.5 Transferability of Options and Stock Appreciation Rights

Except as otherwise provided in an applicable award certificate evidencing an
option or stock appreciation right, during the lifetime of a grantee, each
option or stock appreciation right granted to a grantee shall be exercisable
only by the grantee and no option or stock appreciation right shall be
assignable or transferable otherwise than by will or by the laws of descent and
distribution. Any attempt to transfer any option or stock appreciation right
other than as permitted herein shall be void and immediately cancelled, and no
such option or stock appreciation right shall in any manner be liable for or
subject to the debts, contracts, liabilities or torts of any person who shall be
entitled to such option or stock appreciation right, nor shall any option or
stock appreciation right be subject to attachment or legal process for or
against such person. The Committee may, in any applicable award certificate
evidencing an option (other than an incentive stock option to the extent
inconsistent with the requirements of section 422 of the Code applicable to
incentive stock options), permit a grantee to transfer all or some of the
options to (A) the grantee’s spouse, children or grandchildren (“immediate
family members”), (B) a trust or trusts for the exclusive benefit of such
immediate family members, or (C) other parties approved by the Committee in its
absolute discretion. Following any such transfer,

 

A-10



--------------------------------------------------------------------------------

any transferred options shall continue to be subject to the same terms and
conditions as were applicable immediately prior to the transfer, and the
transferee shall be subject to all obligations hereunder as if such person were
the grantee.

 

2.6 Grant of Restricted Stock

(a) Restricted Stock Grants. The Committee may grant restricted shares of Common
Stock to such key persons, in such amounts, and subject to such vesting and
forfeiture provisions and other terms and conditions as the Committee shall
determine in its sole discretion, subject to the provisions of the Plan.
Restricted stock awards may be made independently of or in connection with any
other award under the Plan. A grantee of a restricted stock award shall have no
rights with respect to such award unless such grantee accepts the award within
such period as the Committee shall specify by accepting delivery of an award
certificate in such form as the Committee shall determine and, in the event the
restricted shares are newly issued by the Company, makes payment to the Company
or its exchange agent in an amount at least equal to the par value of the shares
as required by the Committee and in accordance with the Delaware General
Corporation Law.

(b) Issuance of Stock Certificate(s). Promptly after a grantee accepts a
restricted stock award, the Company or its exchange agent shall issue to the
grantee a stock certificate or stock certificates for the shares of Common Stock
covered by the award or shall establish an account evidencing ownership of the
stock in uncertificated form. Upon the issuance of such stock certificate(s) or
establishment of such account, the grantee shall have the rights of a
stockholder with respect to the restricted stock, subject to: (i) the
nontransferability restrictions and forfeiture provision described in paragraphs
(d) and (e) of this Section 2.6; (ii) in the Committee’s discretion, a
requirement that any dividends paid on such shares shall be held in escrow until
all restrictions on such shares have lapsed; and (iii) any other restrictions
and conditions contained in the applicable award certificate.

(c) Custody of Stock Certificate(s). Unless the Committee shall otherwise
determine, any stock certificates issued evidencing shares of restricted stock
shall remain in the possession of the Company until such shares are free of any
restrictions specified in the applicable award certificate. The Committee may
direct that such stock certificate(s) bear a legend setting forth the applicable
restrictions on transferability.

(d) Nontransferability. Shares of restricted stock may not be sold, assigned,
transferred, pledged or otherwise encumbered or disposed of except as otherwise
specifically provided in this Plan or the applicable award certificate. The
Committee at the time of grant shall specify the date or dates (which may depend
upon or be related to a period of continued employment with the Company, the
attainment of performance goals or other conditions or a combination of such
conditions) on which the nontransferability of the restricted stock shall lapse.

(e) Forfeiture Upon Termination of Employment. Except as may otherwise be
provided by the Committee at any time prior to a grantee’s termination of
employment, a grantee’s termination of employment for any reason (including
death) shall cause the immediate forfeiture of all shares of restricted stock
that have not yet vested as of the date of such termination of employment.
Unless the Board or the Committee determines otherwise, all dividends paid on
such shares also shall be forfeited, whether by termination of any escrow
arrangement under which such dividends are held, by the grantee’s repayment of
dividends received directly, or otherwise.

 

2.7 Grant of Restricted Stock Units

(a) Restricted Stock Unit Grants. The Committee may grant awards of restricted
stock units to such key persons, in such amounts, and subject to such terms and
conditions as the Committee shall determine in its discretion, subject to the
provisions of the Plan. Restricted stock units may be awarded independently of
or in connection with any other award under the Plan. A grantee of a restricted
stock

 

A-11



--------------------------------------------------------------------------------

unit award shall have no rights with respect to such award unless such grantee
accepts the award within such period as the Committee shall specify by accepting
delivery of an award certificate in such form as the Committee shall determine.
A grant of a restricted stock unit entitles the grantee to receive a share of
Common Stock on the date that such restricted stock unit vests.

(b) Vesting. Restricted stock units may not be sold, assigned, transferred,
pledged or otherwise encumbered or disposed of except as otherwise specifically
provided in this Plan or the applicable award certificate. The Committee at the
time of grant shall specify the date or dates (which may depend upon or be
related to a period of continued employment with the Company, the attainment of
performance goals or other conditions or a combination of such conditions) on
which the restricted stock units shall vest.

(c) Consequence of Termination of Employment. Except as may otherwise be
provided by the Committee at any time prior to a grantee’s termination of
employment, a grantee’s termination of employment for any reason (including
death) shall cause the immediate forfeiture of all restricted stock units that
have not yet vested as of the date of such termination of employment.

 

2.8 Grant of Unrestricted Stock

The Committee may grant (or sell at a purchase price at least equal to par
value) shares of Common Stock free of restrictions under the Plan, to such key
persons and in such amounts and subject to such forfeiture provisions as the
Committee shall determine in its sole discretion. Shares may be thus granted or
sold in respect of past services or other valid consideration.

 

2.9 Grant of Performance Shares

(a) Performance Share Grants. The Committee may grant performance share awards
to such key persons, and in such amounts and subject to such vesting and
forfeiture provisions and other terms and conditions, as the Committee shall in
its sole discretion determine, subject to the provisions of the Plan. Such an
award shall entitle the grantee to acquire shares of Common Stock, or to be paid
the value thereof in cash, as the Committee shall determine, if specified
performance goals are met. Performance shares may be awarded independently of,
or in connection with, any other award under the Plan. A grantee shall have no
rights with respect to a performance share award unless such grantee accepts the
award by accepting delivery of an award certificate at such time and in such
form as the Committee shall determine.

(b) Stockholder Rights. The grantee of a performance share award will have the
rights of a stockholder only as to shares for which a stock certificate has been
issued pursuant to the award or for which an account has been established
evidencing ownership of the stock in uncertificated form and not with respect to
any other shares subject to the award.

(c) Consequence of Termination of Employment. Except as may otherwise be
provided by the Committee at any time prior to a grantee’s termination of
employment, the rights of a grantee of a performance share award shall
automatically terminate upon the grantee’s termination of employment by the
Company and its subsidiaries for any reason (including death).

(d) Payment of Award. The grantee of a performance share award shall receive the
shares of Common Stock or cash payment subject to such award as soon as
practicable following the satisfaction of the applicable performance goals, but
in no event later than 2 1/2 months after the year in which the performance
goals are satisfied.

(e) Tandem Grants; Effect on Exercise. Except as otherwise specified by the
Committee, (i) a performance share award granted in tandem with an option may be
exercised only while the option is exercisable, (ii) the exercise of a
performance share award granted in tandem with any other award shall reduce the
number of shares subject to such other award in the manner specified in the
applicable

 

A-12



--------------------------------------------------------------------------------

award certificate, and (iii) the exercise of any award granted in tandem with a
performance share award shall reduce the number of shares subject to the
performance share award in the manner specified in the applicable award
certificate.

(f) Nontransferability. Performance shares may not be sold, assigned,
transferred, pledged or otherwise encumbered or disposed of except as otherwise
specifically provided in this Plan or the applicable award certificate.

 

2.10 Right of Recapture

If at any time after the date on which a grantee has been granted or become
vested in an award pursuant to the achievement of performance goals, the
Committee determines that the earlier determination as to the achievement of the
performance goals was based on incorrect data and that in fact the performance
goals had not been achieved or had been achieved to a lesser extent than
originally determined, then (i) any award or portion of an award granted based
on such incorrect determination shall be forfeited, (ii) any award or portion of
an award that became vested based on such incorrect determination shall be
deemed to be not vested, and (iii) any amounts paid to the grantee based on such
incorrect determination shall be paid by the grantee to the Company upon notice
from the Company.

 

2.11 Section 409A Releases

In the event the issuance of Common Stock or any other payment in respect of an
award subject to Section 409A of the Code (a “409A Award”) is conditioned upon
the execution and non-revocation of a release of claims against the Company
during a specified period, such specified period shall not be longer than 90
days following a permissible Section 409A payment event. In addition, if the
specified period begins in a taxable year and ends in the subsequent taxable
year, the issuance or payment in respect of the Section 409A Award shall be made
in the subsequent taxable year.

ARTICLE III

Miscellaneous

 

3.1 Amendment of the Plan; Modification of Awards

(a) Amendment of the Plan. The Board may from time to time suspend, discontinue,
revise or amend the Plan in any respect whatsoever, except that no such
amendment shall materially impair any rights or materially increase any
obligations under any award theretofore made under the Plan without the consent
of the grantee (or, upon the grantee’s death, the person having the right to
exercise the award). For purposes of this Section 3.1, any action of the Board
or the Committee that in any way alters or affects the tax treatment of any
award or that in the sole discretion of the Board is necessary to prevent an
award from being subject to tax under Section 409A of the Code shall not be
considered to materially impair any rights of any grantee. The Board shall
determine, in its sole discretion, whether to submit any amendment of the Plan
to stockholders for approval; in making such determination it is expected that
the Board will take into account the requirements of any exchange on which the
Common Stock of the Company is listed, the prerequisites for favorable tax
treatment to the Company and grantees of awards made under the Plan, and such
other considerations as the Board deems relevant.

(b) Modification of Awards. The Committee may cancel any award under the Plan.
The Committee also may amend any outstanding award certificate, including,
without limitation, by amendment which would: (i) accelerate the time or times
at which the award becomes unrestricted or vested or may be exercised;
(ii) waive or amend any goals, restrictions or conditions set forth in the award
certificate; or (iii) waive or amend any applicable provision of the Plan or
award certificate with respect to the termination of the award upon termination
of employment, provided however, that no such amendment may lower the exercise
price of an outstanding option or stock appreciation right. However, any such
cancellation or amendment (other than an amendment pursuant to Section 1.5(d))
that materially impairs the rights or materially increases the obligations of a
grantee under an outstanding award shall be made only with the consent of the
grantee (or, upon the grantee’s death, the person having the right to exercise
the award).

 

A-13



--------------------------------------------------------------------------------

3.2 Consent Requirement

(a) No Plan Action without Required Consent. If the Committee shall at any time
determine that any Consent (as hereinafter defined) is necessary or desirable as
a condition of, or in connection with, the granting of any award under the Plan,
the issuance or purchase of shares or exercise of other rights thereunder, or
the taking of any other action thereunder (each such action being hereinafter
referred to as a “Plan action”), then such Plan action shall not be taken or
permitted, in whole or in part, unless and until such Consent shall have been
effected or obtained to the full satisfaction of the Committee.

(b) Consent Defined. The term “Consent” as used herein with respect to any Plan
action means (i) any and all listings, registrations or qualifications in
respect thereof upon any securities exchange or under any federal, state or
local law, rule or regulation, (ii) any and all written agreements and
representations by the grantee with respect to the disposition of shares, or
with respect to any other matter, which the Committee shall deem necessary or
desirable to comply with the terms of any such listing, registration or
qualification or to obtain an exemption from the requirement that any such
listing, qualification or registration be made and (iii) any and all consents,
clearances and approvals in respect of a Plan action by any governmental or
other regulatory bodies.

(c) Representations, Legend. The Committee may require as a condition to the
receipt of shares of Common Stock pursuant to an award under this Plan that the
grantee or any other person receiving shares pursuant to the award represent
that such person is not acquiring the shares with a view to distribution thereof
and to make such other securities law related representations as the Committee
shall request. In addition to any legend required by this Plan, any certificate
representing Common Stock acquired in respect of an award may bear such legends
as the Company deems advisable to assure compliance with all applicable laws and
regulations.

 

3.3 Detrimental Activity

The Committee may require that a grantee certify at the time an award vests or
is exercised that he or she has not engaged in, and does not intend to engage
in, any Detrimental Activity. In the event that a grantee engages in Detrimental
Activity during the one-year period commencing on the date an award vests or is
exercised, the Company shall be entitled to recover from such grantee at any
time, and such grantee shall pay over to the Company, an amount equal to any
gain realized as a result of the vesting or exercise (whether at the time of
exercise or thereafter). For the purposes hereof, “Detrimental Activity” shall
mean (a) the disclosure to anyone outside the Company or its affiliates, or the
use in any manner other than in the furtherance of the Company’s or its
affiliate’s business, without written authorization from the Company, of any
confidential information or proprietary information relating to the business of
the Company or its affiliates that is acquired by a grantee prior to the
grantee’s termination of employment; (b) activity while employed or performing
services that results, or if known could result, in the grantee’s termination
that is classified by the Company as a termination for cause; (c) any attempt,
directly or indirectly, to solicit, induce or hire (or the identification for
solicitation, inducement or hire) any non-clerical employee of the Company or
its affiliates to be employed by, or to perform services for, the grantee or any
person with which the grantee is associated (including, but not limited to,
employers, creditors, persons for whom the grantee performs consulting work, and
entities in which the grantee is a partner or equity owner) or any person from
which the grantee receives direct or indirect compensation or fees as a result
of such solicitation, inducement or hire (or the identification for
solicitation, inducement or hire) without, in all cases, written authorization
from the Company; (d) any attempt, directly or indirectly, to solicit in a
competitive manner any current or prospective customer of the Company or its
affiliates without, in all cases, written authorization from the Company;
(e) the grantee’s disparagement, or inducement of others to do so, of the
Company or its affiliates or their past and present officers, directors,
employees or products; (f) without written authorization from the Company, the
rendering of services for any

 

A-14



--------------------------------------------------------------------------------

organization, or engaging, directly or indirectly, in any business, which is
competitive with the Company or its affiliates, or the rendering of services to
such organization or business if such organization or business is otherwise
prejudicial to or in conflict with the interests of the Company or its
affiliates; or (g) breach of any agreement between the grantee and the Company
or an affiliate (including, without limitation, any employment agreement or
non-competition or non-solicitation agreement).

 

3.4 Nonassignability

(a) General. Except as expressly provided herein or by the terms of an award
certificate: (a) no award or right granted to any person under the Plan or under
any award certificate shall be assignable or transferable other than by will or
by the laws of descent and distribution; and (b) all rights granted under the
Plan or any award certificate shall be exercisable during the life of the
grantee only by the grantee or the grantee’s legal representative.

(b) Payment to Minors, Etc. Any benefit payable to or for the benefit of a
minor, an incompetent person or other person incapable of receipt thereof shall
be deemed paid when paid to such person’s guardian or to the party providing or
reasonably appearing to provide for the care of such person, and such payment
shall fully discharge the Committee, the Board, the Company, its affiliates and
their employees, agents and representatives with respect thereto.

 

3.5 Requirement of Notification of Election Under Section 83(b) of the Code

If any grantee shall, in connection with the acquisition of shares of Common
Stock under the Plan, make the election permitted under section 83(b) of the
Code (i.e., an election to include in gross income in the year of transfer the
amounts specified in section 83(b)), such grantee shall notify the Company of
such election within 10 days of filing notice of the election with the Internal
Revenue Service, in addition to any filing and notification required pursuant to
regulations issued under the authority of Code section 83(b).

 

3.6 Requirement of Notification Upon Disqualifying Disposition Under
Section 421(b) of the Code

Each grantee of an incentive stock option shall notify the Company of any
disposition of shares of Common Stock issued pursuant to the exercise of such
option under the circumstances described in section 421(b) of the Code (relating
to certain disqualifying dispositions), within 10 days of such disposition.

 

3.7 Withholding Taxes

(a) With Respect to Cash Payments. Whenever cash is to be paid pursuant to an
award under the Plan, the Company shall be entitled to deduct therefrom an
amount sufficient in its opinion to satisfy all federal, state and other
governmental tax withholding requirements related to such payment.

(b) With Respect to Delivery of Common Stock. Whenever shares of Common Stock
are to be delivered pursuant to an award under the Plan, the Company shall be
entitled to require as a condition of delivery that the grantee remit to the
Company an amount sufficient in the opinion of the Company to satisfy all
federal, state and other governmental tax withholding requirements related
thereto. With the approval of the Committee, which the Committee shall have sole
discretion whether or not to give, the grantee may satisfy the foregoing
condition by electing to have the Company withhold from delivery shares having a
value equal to the amount of tax to be withheld. Such shares shall be valued at
their Fair Market Value as of the date on which the amount of tax to be withheld
is determined. Fractional share amounts shall be settled in cash. Such a
withholding election may be made with respect to all or any portion of the
shares to be delivered pursuant to an award.

 

A-15



--------------------------------------------------------------------------------

3.8 Limitations Imposed by Section 162(m)

Notwithstanding any other provision hereunder, if and to the extent that the
Committee reasonably determines the Company’s federal tax deduction in respect
of an award may be limited as a result of section 162(m) of the Code, the
Committee may take the following actions:

(i) With respect to options or stock appreciation rights, the Committee may
delay the exercise or payment, as the case may be, in respect of such options or
stock appreciation rights until the earlier to occur of (A) 30 days following
the grantee’s termination of employment, but in any event during the same
calendar year as such termination of employment and (B) the date, as reasonably
determined by the Company, that the Company’s federal tax deduction in respect
of the award will not be limited by reason of section 162(m), or such other date
as may be specified under final regulations promulgated pursuant to section 409A
of the Code. In the event that a grantee exercises an option or stock
appreciation right at a time when the grantee is a 162(m) covered employee, and
the Committee determines to delay the exercise or payment, as the case may be,
in respect of any such award, the Committee shall credit cash or, in the case of
an amount payable in Common Stock, the Fair Market Value of the Common Stock,
payable to the grantee to a book account. The grantee shall have no rights in
respect of such book account and the amount credited thereto shall not be
transferable by the grantee other than by will or laws of descent and
distribution. The Committee may credit additional amounts to such book account
as it may determine in its sole discretion. Any book account created hereunder
shall represent only an unfunded, unsecured promise by the Company to pay the
amount credited thereto to the grantee in the future.

(ii) With respect to restricted stock, the Committee may require the grantee to
surrender to the Committee any award certificates with respect to such awards,
in order to cancel the awards of such restricted stock. In exchange for such
cancellation, the Committee shall credit to a book account a cash amount equal
to the Fair Market Value of the shares of Common Stock subject to such awards.
The amount credited to the book account shall be paid to the grantee on the
earlier to occur of (A) 30 days following the grantee’s termination of
employment, but in any event during the same calendar year as such termination
of employment and (B) the date, as reasonably determined by the Company, that
the Company’s federal tax deduction in respect of the award will not be limited
by reason of section 162(m), or such other date as may be specified under final
regulations promulgated pursuant to section 409A of the Code. The grantee shall
have no rights in respect of such book account and the amount credited thereto
shall not be transferable by the grantee other than by will or laws of descent
and distribution. The Committee may credit additional amounts to such book
account as it may determine in its sole discretion. Any book account created
hereunder shall represent only an unfunded, unsecured promise by the Company to
pay the amount credited thereto to the grantee in the future.

 

3.9 Certain Agreements

(a) Stockholders Agreement. The Committee may require as a condition to the
receipt of shares of Common Stock pursuant to an award under this Plan that the
grantee or any other person receiving shares pursuant to the award execute and
become a party to the Second Amended and Restated Stockholders Agreement,
effective as of January 11, 2007, and the Amended and Restated Investor Rights
Agreement, effective as of January 11, 2007 ,or such other stockholders
agreements, investors rights agreements or other documentation which shall set
forth certain restrictions on transferability of the shares of Common Stock
acquired pursuant to such award and such other terms as the Board or Committee
shall from time to time establish.

(b) Underwriting Agreement. Each grantee or other person receiving shares in
respect of an award, if requested by the Company and the lead underwriter of any
underwritten public offering of the Common Stock (the “Lead Underwriter”), shall
irrevocably agree not to sell, contract to sell, grant

 

A-16



--------------------------------------------------------------------------------

any option to purchase, transfer the economic risk of ownership in, make any
short sale of, pledge or otherwise transfer or dispose of, any interest in any
Common Stock or any securities convertible into, derivative of, or exchangeable
or exercisable for, or any other rights to purchase or acquire Common Stock
(except Common Stock included in such public offering or acquired on the public
market after such offering) during such period of time following the effective
date of a registration statement of the Company filed under the Securities Act
of 1933 (the “Securities Act”), as amended, that the Lead Underwriter shall
specify (the “Lock-up Period”). The grantee or such other person shall further
agree to sign such documents as may be requested by the Lead Underwriter to
effect the foregoing and agree that the Company may impose stop-transfer
instructions with respect to Common Stock acquired in respect of an award until
the end of such Lock-up Period.

 

3.10 Employment Provisions

(a) Right of Discharge Reserved. Nothing in the Plan or in any award certificate
shall confer upon any grantee the right to continue employment with the Company
or affect any right which the Company may have to terminate such employment.

(b) Confidentiality. The acceptance of an award by a grantee shall be deemed to
be a covenant by the grantee that he or she will not disclose to anyone outside
the Company or its affiliates, or use in any manner other than in the
furtherance of the Company’s or its affiliate’s business, without written
authorization from the Company, any confidential information or proprietary
information relating to the business of the Company or its affiliates that is
acquired by a grantee prior to the grantee’s termination of employment.

 

3.11 Nature of Payments

(a) Consideration for Services Performed. Any and all grants of awards and
issuances of shares of Common Stock under the Plan shall be in consideration of
services performed for the Company by the grantee.

(b) Not Taken into Account for Benefits. All such grants and issuances shall
constitute a special incentive payment to the grantee and shall not be taken
into account in computing the amount of salary or compensation of the grantee
for the purpose of determining any benefits under any pension, retirement,
profit-sharing, bonus, life insurance or other benefit plan of the Company or
under any agreement between the Company and the grantee, unless such plan or
agreement specifically otherwise provides.

 

3.12 Non-Uniform Determinations

The Committee’s determinations under the Plan need not be uniform and may be
made by it selectively among persons who receive, or who are eligible to
receive, awards under the Plan (whether or not such persons are similarly
situated). Without limiting the generality of the foregoing, the Committee shall
be entitled, among other things, to make non-uniform and selective
determinations, and to enter into non-uniform and selective award certificates,
as to (a) the persons to receive awards under the Plan, (b) the terms and
provisions of awards under the Plan, and (c) the treatment of leaves of absence
pursuant to Section 1.6(c).

 

3.13 Severability of Provisions

If any provision of this Plan shall be held invalid or unenforceable, such
invalidity or unenforceability shall not affect any other provisions hereof, and
this Plan shall be construed and enforced as if such provisions had not been
included.

 

A-17



--------------------------------------------------------------------------------

3.14 Securities Act Compliance

Except as the Company or Committee shall otherwise determine, prior to the
completion of an underwritten public offering, this Plan is intended to comply
with Section 4(2) or Rule 701 under the Securities Act, and any provisions
inconsistent with such Section or Rule of the Securities Act shall be
inoperative and shall not affect the validity of the Plan.

 

3.15 Other Payments or Awards

Nothing contained in the Plan shall be deemed in any way to limit or restrict
the Company from making any award or payment to any person under any other plan,
arrangement or understanding, whether now existing or hereafter in effect.

 

3.16 Headings

Any section, subsection, paragraph or other subdivision headings contained
herein are for the purpose of convenience only and are not intended to expand,
limit or otherwise define the contents of such subdivisions.

 

3.17 Effective Date and Term of Plan

(a) Adoption; Stockholder Approval. The Plan was adopted by the Board on
January 25, 2007, subject to approval by the Company’s stockholders. All awards
under the Plan prior to such stockholder approval are subject in their entirety
to such approval. If such approval is not obtained prior to the first
anniversary of the date of adoption of the Plan, the Plan and all awards
thereunder shall terminate on that date.

(b) Termination of Plan. Unless sooner terminated by the Board or pursuant to
paragraph (a) above, the provisions of the Plan respecting the grant of any
award pursuant to which shares of Common Stock will be granted shall terminate
on June 30, 2012, and no such awards shall thereafter be made under the Plan.
All awards made under the Plan prior to the termination of the Plan shall remain
in effect until such awards have been satisfied or terminated in accordance with
the terms and provisions of the Plan and the applicable award certificates.

 

3.18 Restriction on Issuance of Stock Pursuant to Awards

The Company shall not permit any shares of Common Stock to be issued pursuant to
awards granted under the Plan unless such shares of Common Stock are fully paid
and non-assessable, within the meaning of Section 152 of the Delaware General
Corporation Law, except as otherwise permitted by Section 153(c) of the Delaware
General Corporation Law.

 

3.19 Governing Law

Except to the extent preempted by any applicable federal law, the Plan will be
construed and administered in accordance with the laws of the State of Delaware,
without giving effect to principles of conflict of laws.

 

A-18